DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “40” (page 5, line 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Macken (4,195,729) in view of Bean (2003/0193488).
Regarding claims 1 and 20, Macken discloses a cube-shaped display article (Fig. 2) comprising: an inner cube-shaped base (13, Fig. 1, column 1, lines 64-67); a first image substrate comprising a plurality of individual image sections that are arranged in a first pattern, each individual image section for displaying content (photographs 20A and 20B collectively a first image substrate comprise individual image sections arranged in a first pattern as shown in figure 2, each photograph 20A and 20B for displaying picture content; column 2, lines 38-51), the first image substrate for positioning the individual image sections against corresponding faces of the inner cube-shaped base (as shown in figure 2 each photograph 20A and 20B is positioned against corresponding faces of the inner box 13; column 2, lines 38-51); and an outer hollow cube-shaped cage for placement aver the inner cube-shaped base (box 14 shown as hollow for placement over the inner box 13; figs. 1 and 2; column 1, lines 64-66), the outer hollow cube-shaped cage capturing the first image substrate which is located between the outer hollow cube-shaped cage and the inner cube-shaped base and serving to press the individual image sections against the corresponding faces of the inner cube-shaped base (box 14 holding the photographs 20A and 20B making up the image substrate between box 14 and inner box 13 and serving to press the induvial photographs 20A and 20B against corresponding faces of the inner box 13; figs. 1 and 2; column 1, lines 64-66; column 2, lines 38-51). 
However, Macken does not disclose the first image substrate having a plurality of crease lines to permit folding of the first image substrate. Bean teaches that it was known in the art to provide a substrate having a plurality of crease lines to permit folding of the substrate (a photo template comprising a plurality of photo areas 102, 104, 106, 108, 110 that are arranged in a given pattern such that when folded along crease lines 112, 114, 116, 118, 120, 122, 124, 126, it creates a hexahedron with photos on all faces; figures 1-2; paragraph 0008-0010). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cube-shaped display of Macken to include the first image substrate having a plurality of crease lines to permit folding of the first image substrate, as taught by Bean, in order to gain the advantages of having a foldable template that mimics the shape of the display to have multiple photos on one sheet of paper that can correspond to sides of the photo display.
Regarding claim 2, the inner cube-shaped base (13, Fig. 1) disclosed by Macken comprises a five sided structure. The fifth side, facing downward, is not visible in Fig. 1. The box comprises a first face, a second face, a third face, a fourth face, and a fifth face (not visible in Fig. 1), the five-sided structure having a hollow interior (Fig. 1; column 1, lines 65-66; column 2, lines 49-51).
Regarding claim 14, Macken discloses that the first image substrate is formed of a label stock and is not positively adhered to the corresponding faces of the inner cube-shaped base but rather the outer hollow cube-shaped cage retains the first image substrate in place against the inner cube-shaped base (the photographs 20a and 20b are formed of a photograph paper stock and are not adhered to the faces of the inner box 13 but rather the outer box 14 retains the photographs 20a and 20b in place against the inner box 13 (column 1, lines 66-68; column 2, lines 1 -2, lines 36-51).
Claims 5, 6, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Macken (4,195,729) in view of Bean (2003/0193488), as applied to claim 2, above, and further in view of Warren et al. (5,505,132).
Regarding claims 5 and 18, Macken discloses the invention substantially as claimed, as set forth above, including a cap (10, Fig. 1) that fittingly attaches to an open face of the five-sided structure to complete and close off the five-sided structure so as to define a six-sided cube (column 2, lines 28-36). 
However, the connection disclosed by Macken is a friction fit. Warren teaches that it was known in the art that a snap-fit can be used to replace a friction fit. See column 3, lines 61-66. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the friction fit disclosed by Macken with a snap fit, as taught by Warren, in order to provide a more secure fitting between the lid and the box.
Regarding claim 6, the cap (10, Fig. 1) disclosed by Macken is a square-shaped plate.
Regarding claim 8, Macken discloses that the first image section is disposed over the first face, the second image section is disposed over the second face, the third image section is disposed over the third face, the fourth image section is disposed over the fourth face, and the fifth image section is disposed over the fifth face (the first photograph 20a is disposed over a first face of inner box 13 and second photograph 20b is disposed over a second face of inner box 13 different from the first face, and wherein a third and fourth photograph can occupy the remaining two faces of the inner box 13 and a fifth image can be positioned along the end member noted as the fifth side of the inner cube 13; Fig. 1-2; column 2, lines 36-51; note that the display is not limited to two sides for displaying images, as noted by the reference stating 4 sides and an end member, the entire box 14 is transparent and has image positioning spaces that are created in pair with box 13).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Macken (4,195,729) in view of Bean (2003/0193488), as applied to claim 2, above, and further in view of Millman et al. (2018/0213950).
Macken discloses the invention substantially as claimed, as set forth above. However, Macken does not disclose that the individual images section of the first image substrate are arranged in a cross shape. Millman teaches that it was known in the art to arrange images on a substrate in the form of a cross. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the images disclosed by Macken in a cross shape, as taught by Millman, in order to gain the advantages of efficiently producing five images on one piece of paper to be folded into a shape mimicking the display item to be placed in.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Macken (4,195,729) in view of Bean (2003/0193488), as applied to claim , above, and further in view of Davis et al. (4,989,120).
Regarding claim 16, Macken discloses the invention substantially as claimed, as set forth above. However, Macken does not disclose an integral hang loop for hanging the cube-shaped display article. Davis teaches that it was known in the art to provide an integral hang loop (16, Fig. 2) for hanging the display article. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an integral hang loop to the cube-shaped display of Macken, as taught by Davis, in order to gain the advantages of having means of hanging the display for a desired showcasing method of the photo display.
Regarding claim 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the hang loop in a corner of the ornament as a matter of design choice.
Allowable Subject Matter
Claims 3, 4, 9-13, 15, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, Macken discloses an inner cube-shaped base (13, Fig. 1), each face of which includes a free edge. However, the free edges do not include at least one opening formed along each face proximate but spaced inwardly from the free edge. The other prior art does not suggest modifying Macken to include such openings.
Regarding claims 9 and 19, the prior art of record fail to disclose an outer hollow cube-shaped cage comprising a plurality of first rails, wherein the outer hollow cube-shaped cage comprises a plurality of first rails arranged and connected at their ends to form the outer hollow cube-shaped cage, wherein a set of end rails that form part of the plurality of rails each includes one or more locking recesses. It would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed this system, because none of the references uncovered disclosed the features of the instant claim in a cumulative manner while still allowing for a plausible motivation to combine the references. 
Regarding claim 15, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a stand having a base portion and an upstanding protrusion that is received within an opening formed in a post formed within the hollow interior of the inner cube-shaped base, in combination with the remaining limitations of the claims.
Regarding claim 21, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, the step of disposing a second image substrate over one face and attaching a hollow frame member to the other hollow cube-shaped cage, in combination with the remaining limitations of the claims.
Claims 4 and 10-13 would be allowable based on their dependencies, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631